Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the Appellate Court reversing, without remanding, a judgment of the superior court of Cook county in a case of forcible entry and detainer, tried in that court on an appeal from a justice of the peace. Appellant does not show that a certificate of importance was obtained from the Appellate Court or that the amount involved exceeds $1000, and there is no other question in the case which would, under the statute, authorize an appeal to this court. We have decided that no appeal lies to this court in such cases unless the amount involved exceeds $1000. McDole v. Shepardson, 156 Ill. 383; Jordan v. Davis, 108 id. 336; Flagg v. Walker, 109 id. 494. The appeal must be dismissed. App&a dismM